Title: To Thomas Jefferson from Thomas Cooper, 25 October 1802
From: Cooper, Thomas
To: Jefferson, Thomas


            
              Dear Sir,
              Northumberland Octr 25. 1802.
            
            Having finished all that I undertook, as my department of the Wyoming Controversy for Pennsylvania Lands, I have returned hither. Dr Priestley being desirous of communicating to you extracts from Mr Stone’s letter, I have copied it for him. Passages respecting himself which he would probably have omitted, I have sent you without scruple; for I take for granted that every thing relating to his literary labours will be interesting privately and publicly, to Mr Jefferson and to the World.
            
            You will observe that the measure of prohibiting in France, the introduction of British Newspapers which Mr Stone thought Buonaparte would not venture upon, has been done. You will be somewhat surprized to, that Dr Priestley’s correspondent, considering his veneration for your character, and what he might have known of the simple organization of American governments, should intimate for a moment that the Republicans of France look to England for principles of Liberty! To England where the boldest friends of freedom propose with hesitation as doubtful theories, what America has long regarded and practiced as political axioms established beyond the necessity of farther discussion! To England, where liberty so far as it is known is the mere footstool of Party. The Whigs and the Tories—the Ins and the Outs—the Pittites & the Foxites of that Country are to me equally detestable. All of them equally dread the real Freedom of the Press, but have not the boldness of Buonaparte to lay the ax to the root. They all know how necessary it is for party purposes, and therefore, and therefore only, and to that extent only, does the one party permit, and the other advocate it. That the Whigs and Foxites, are enemies to the genuine principles of liberty appears evident to me from the doctrines on this Subject laid down by Belsham in page 203–205 of his Memoirs of the reign of Geo. 3rd Vol 5. Belsham I consider (tho’ Dr. P. thinks otherwise) is a party-writer and book-compiler under the Patronage of Fox Sheridan & what is usually called the Whig Party of that Country; & as laying down their Opinions. Thank God, within these Ten Years another party has arisen, the Party of the People. Truth is with it, and it will prevail.
            I am clearly of opinion with Mr. Stone that notwithstanding the political errors of the french Governments, and the horrible vices of their rulers, the Cause of Liberty has gained much in that Country. Those who have observed the quiet and gradual but irresistible effects of extended Knowledge by means of the press, will not be terrified at the temporary storms of political Usurpation. I do not think with Paine that men cannot unknow what they have once known; for this has happened in England, as well as in France; and even in this Country: but while the press is free, it will prove but a temporary night of Intellect. Locke wd. not have written as he did if the Vindiciæ contra Tyrannos, the Lex Rex, the Speeches of Falkland, Hampden, Pym &c And the writings of Milton, Sydney and above all of Harrington, had not preceded him: and without him, the morning twilight of 1688 would not have been the harbinger of the day of 1776. I look forward therefore to the ultimate event, with undiminished hope. But we have much yet to learn. We have to learn even in this mildest of Governments, how easy it is to govern too much and how prone the best of rulers, are from the best of principles, to overact their part. Permit me however sincerely to except from this Observation your principles, and your practice. I know that I state your opinions when I say, that wise men have just begun to suspect that the art of Governing, consists in knowing how to govern as little as possible.
            I give credit to Mr Stone’s character of Alexander of Russia, sufficiently to wish that you were his correspondent if you be not so. But I cannot help regarding Mr Stone, and even M. de la Harpe, as characters too obscure to become in any degree the vehicles of your Correspondence. Much of what Mr Stone has related of Alexander, is also mentioned by Kotzebue in the 3rd. Vol of his acct. of his Imprisonment in Russia 75, 79, 214. Kotzebue mentions La Harpe also as Alexanders Tutor with great respect 181. Alexander is young. I regard him with fearful hope.—
            How very gratifying it is to your friends to hear of the high respect paid to your Character among the best of Men throughout the enlightened World! Almost am I persuaded that your principles are now too habitual, and your Character too fixed, for your practice to be warped, or your Conduct to waver. Almost; for looking at the Buonoparte’s of present and former times, who of us can say he can compleatly trust himself, under every vicissitude of popular favour and popular Ingratitude? My earnest prayer is that you may continue as you have begun: and that Power and prosperity may never tempt you from the honourable path that led you to them; or deprive you of the exquisite Luxury of knowing and feeling, how anxiously you are looked up to, and how sincerely you are beloved by those who love mankind.
            I remain with great respect your sincere friend.
            
              Thomas Cooper
            
          